TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 11, 2019



                                      NO. 03-19-00423-CV


          Alex E. Jones; lnfowars, LLC; and Free Speech Systems, LLC, Appellants

                                                 v.

                                     Scarlett Lewis, Appellee




          APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on May 31, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s interlocutory order. Therefore, the Court affirms the trial court’s interlocutory

order. The appellant shall pay all costs relating to this appeal, both in this Court and in the court

below.